PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/467,701
Filing Date: 7 June 2019
Appellant(s): MOSTERT et al.



__________________
Andrew Ollis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Claim 1:
	Appellant argues on Pages 8-9 of the Appeal Brief, that Van den Berg fails to teach at least three optical sensors in the measuring chamber and claiming that the Figure 1 of Van den Berg shows solids lines pointing to the four sensors in the milk line and a single dashed line to a single sensor in the milk glass therefore means that there is only a single sensor possible in the milk glass. Nowhere in the disclosure of Van den Berg are there definitions given to what the solid or dashed lines in Figure 1 represent or that the single dashed line shows that only one sensor can be in the milk glass. The Appellant is giving their own definition to the solid and dashed lines in the Figures which is not supported at all by the disclosure of Van den Berg.
Appellant also asserts that in Paragraph [0024] of Van den Berg, that it is a typo of Van den Berg is a typo on Van den Berg’s part. Appellant states that when Van den Berg states “In other embodiments the sensors 11 may also be disposed in the milk glass 11”, in the milk, or in an overflow reservoir 14. The processing unit records these values measured by the sensor,” that the plural form “sensors” is clearly a typo error and Van den Berg obviously meant to say the singular form of sensor. The examiner respectfully disagrees because this is an assumption by the Appellant that is not supported by the disclosure of Van den Berg. Note that just within Paragraph [0024] of Van den Berg, every other time sensors are referred to they are referred to in the plural form. For example, “a colour measuring system 9 comprising a processing unit 10 to which four colour sensors 11 are connected. sensors 11 are preferably disposed on the milk lines 2 of the individual teat cups 1.” So, if there were to have been a typo in this paragraph [0024], it is a higher probability that the typo was using the singular “sensor” instead of the plural “sensors.”
Additionally, the current claim language “a measuring chamber…having a sensor system arranged therein or thereon” does not require the sensor system to be therein the measuring chamber as being argued by the Appellant. Nowhere in the currently presented claim 1 does is there a limitation specifically requiring that the three or more optical sensors are located inside of the measuring chamber. Therefore, Van den Berg properly teaches the limitations of present claim 1 of the sensor system being located therein or thereon the measuring chamber.
Appellant then argues on Page 10 that “the Examiner uses improper hindsight for the motivation to rearrange the optical sensors of Van den Berg all into the milk glass.” In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner clearly cites Paragraph [0024] of Van den Berg wherein Van den Berg explicitly states the possibility for alternate embodiments where the sensors can be located in the milk glass, in the milk, or in an overflow reservoir. This is not improper hindsight, Van den Berg clearly teaches this as a possible embodiment of his disclosed system. In the Advisory Action dated 10/25/2021, the Examiner further elaborated that the alternate embodiment taught by Van den Berg Paragraph [0024] could be desirable for any number of reasons including the ability to take measurements at different locations in the milk glass or to provide the ability to take multiple measurements from different sensors to lower the chance of an incorrect sensor reading. This 
Appellant also argues on Pages 10-11 that “the sensor system is configured to using each of the at least three optical sensor devices when selected measure a local value of the property of the milk at a location of the selected optical sensor device…this recitation is that each of the optical sensor devices should be used is also inconsistent with the suggestion that the additional sensors are present in case of an incorrect reading.” Van den Berg does teach each of the optical sensors being selected to take a measurement (Paragraph [0016]; light sources of each optical sensors 11 can be turned on and off to be selected to take a measurement) of a local value of the property of milk at the location where the sensor device is (Paragraph [0024]; sensors 11, 11’, 11” can all be selected to take measurements and are passed onto the computer 12). It is unclear how this teaching of each optical sensor being used is inconsistent with the suggestion that additional sensors are present in case of an incorrect reading, as Appellant tries to argue. It still remains true that the ability to take more measurements from more sensors results in a lower margin of error with the ability of weeding out the outlier measurements.
Appellant then argues on Page 11 that Van den Berg does not teach “multiple sensors in a single location sending measurement information back to the processor.” Firstly, this argument is directed towards something that is not claimed in the present claim 1. There is no language present in claim 1 that claims multiple sensors in a single location sending information back to the processor. However, Van den Berg does still teach this concept. Similarly, to as what was explained above, Van den Berg does teach a plurality of sensors in a single milk glass wherein the measurements taken by these sensors are sent back to a processor (Paragraph [0024]: processing unit 10 and computer 12). Additionally, sending information from the sensors back to the processor is implied in a system like this. 
Appellant continues to argue on Page 11 that Van den Berg does not teach “determining the property value of the milk on the basis of the locally measured values locally by the three optical sensors.” Van den Berg’s sensors determine a property of milk, such as blood and fat content (Paragraph [0011] and claim 14), that are measured by each of the sensors 11. The Oxford definition of “local: belonging or relating to a particular area or neighborhood.” Any value measured by any one of the optical sensors in Van den Berg is a “local” value, as it is measuring the property of milk relating to the particular area in which the sensor is located. These sensors determine a property of milk in the “local” area that the sensors are located. Thus, Van den Berg does teach the claimed invention in claim 1.
Appellant then continues on Page 11 arguing that “Van den Berg teaches comparing measured values to those obtained earlier in time (rather than from other sensors in the system).” This argument is directed towards a limitation that is not present in the claim. Claim 1 does not recite anywhere that the measured values from the sensors are compared to the measured values from the other sensors in the system; so arguing that Van den Berg teaches comparing measured values to values taken previously rather than from other sensors in the system is irrelevant.
Regarding Claims 11 and 20:
	Appellant argues on Page 12 that it would not have been obvious to modify Van den Berg with the teachings of Ludwig. Appellant argues that because Ludwig teaches a measuring system that measures by means of conductance of electrodes and the measurements being taken are of a milk flow profile and not an optical property of the milk, that it wouldn’t be obvious to combine with Van den Berg. Firstly, Ludwig teaches a milking system with a measuring chamber that utilizes a sensor type of connection between the milking cup and the measuring chamber. Secondly, measuring an “optical property of the milk” is not what is presently claimed. Note that only measuring “a properly of the milk” is claimed, which it is a broad limitation that a milk flow profile and a fill level, taught by Ludwig, would still fall under. Regardless, the Appellant is arguing a limitation that is not present in the claims. 
	Appellant continues to argue on Pages 12-13 that “incorporating the measuring chamber of Ludwig in the measuring system of Van den Berg would not result in the subject matter of claim 11…because Ludwig has no optical sensors in the measuring chamber…would still result in a system with a milk jar and individual milk lines from each teat to the milk jar, i.e., the location Van den Berg already proposes for placing his sensor device…does not results in a rigidly connected measuring chamber.” It should first be noted that the Oxford definition of the term “rigid: unable to bend or be forced out of shape; not flexible,” is a broad term. Arguably, Van den Berg can be interpreted to teach this limitation that the milk lines connecting the teat cups to the milk glass are unable to bend. However, by modifying reference Ludwig explicitly teaches a rigid connection (Paragraph [0024]). It appears the Appellant is arguing that the connection is a direct connection. However, a direct connection is not what is claimed in claims 11 and 20; it is a rigid connection that is claimed. Direct has a completely different meaning than rigid as defined above, and therefore the prior art applied to claims 11 and 20 teaches the rigid limitation. 
Additionally, the Examiner never modified Van den Berg to incorporate the entire measuring chamber of Ludwig; the Examiner only modified the type of connection between the milking cup and the 
	Appellant further argues on Page 13 that “Van den Berg teaches only one sensor per teat per milk line…Ludwig measuring chamber is only associated with a single teat…Van den Berg offers no reason why there should be multiple sensors associated with a single teat.” The rejection is only relying on the type of connection of the measuring chamber to the milking cup, so the single teat vs. multiple sensors argument proposed by Appellant is not what the rejection is relying on. Regardless, as stated just above and regarding claim 1, Van den Berg does teach multiple sensors in the milk jar (Paragraph [0024]) and not just one sensor associated with one teat. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
Conferees:
/SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.